         Case 3:19-cv-00281-BAJ-RLB            Document 21       05/12/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT

                            MIDDLE DISTRICT OF LOUISIANA

DWIGHT AARON FOSTER            * CIVIL ACTION NO.: 19-281-BAJ-RLB
                               *
VERSUS                         * JUDGE: BRIAN A. JACKSON
                               *
NAOYA MORI, TOYO U.S.A., INC., * MAGISTRATE JUDGE: RICHARD L.
SOMPO AMERICA INSURANCE        * BOURGEOIS, JR.
COMPANY and ABC INSURANCE      *
COMPANY                        *
****************************************************


           MOTION TO COMPEL DEFENDANT’S DISCOVERY RESPONSES

       NOW INTO COURT, through undersigned counsel, comes plaintiff, DWIGHT AARON

FOSTER, (“Plaintiff”), who respectfully moves this Honorable Court for an Order compelling

defendant, SOMPO AMERICA INSURANCE COMPANY (“Defendant”), to provide discovery

responses to Plaintiff’s Second Set of Interrogatories and Requests for Production of Documents

propounded on February 21, 2020. Plaintiff further moves this Honorable Court for an Order

awarding attorney’s fees and all costs associated with the filing and arguing of this motion for the

reasons set forth in the accompanying Memorandum in Support.

                                                     Respectfully submitted:

                                                     EGENBERG, APLC

                                                     /s/ Bradley Egenberg
                                                     ____________________________________
                                                     BRADLEY EGENBERG (#29848)
                                                     ZACKORY WOOD (#37923)
                                                     650 Poydras Street, Suite 2525
                                                     New Orleans, Louisiana 70130
                                                     Telephone:     (504) 229-5700
                                                     Facsimile:     (504) 617-7911
                                                     Email:         jboud@egenberg.com
                                                     Attorneys for Plaintiff Dwight Aaron Foster




                                                 1
        Case 3:19-cv-00281-BAJ-RLB            Document 21      05/12/20 Page 2 of 2




                                CERTIFICATE OF SERVICE

       I certify that a copy of the foregoing pleading has been served upon all counsel of record

via electronic mail through the Court’s electronic filing system this 12th day of May, 2020 and to

those not participating in the CM/ECF system by U.S. Mail.




                                             /s/ Bradley Egenberg_________________________
                                             BRADLEY EGENBERG (#29848)




                                                2
